DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 06/23/2022.  Claims 1-14 and 17 were canceled.  Claims 15, 18, 21, and 26 were amended.  Claims 29-34 were added.  Claims 15-16 and 18-34 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/23/2022, with respect to claims 15-16, 20, and 22-28 have been fully considered and are persuasive.  The rejection of claims 15-16, 20, and 22-28 has been withdrawn. 
Independent claims 15, 18, and 21 have been rewritten to include allowable subject matter. 
Therefore claims 15-16 and 18-34 are in condition for allowance, are considered novel and non-obvious over the prior art and therefore are allowed.



Allowable Subject Matter
Claims 15-16 and 18-34 are allowed.

Independent claims 15, 18, and 21 have been rewritten to include allowable subject matter. 
Therefore claims 15-16 and 18-34 are in condition for allowance, are considered novel and non-obvious over the prior art and therefore are allowed.
	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 06/23/2022 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648